 



Exhibit 10.2
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is dated effective as of
October 1, 2006, and is entered into by and between OAKLEY, INC., a Washington
corporation (the “Company”), and R. Link Newcomb (the “Advisor”).
R E C I T A L S
     WHEREAS, as of the date hereof, the Advisor has resigned as Chief Operating
Officer of the Company and has been appointed Senior Advisor to the Chief
Executive Officer of the Company;
     WHEREAS, in connection with such resignation, the Advisor shall no longer
be a member of the Office of the Chairman and therefore shall no longer be an
Eligible Employee as defined in the Company’s Executive Severance Plan, as it
may be amended from time to time (the “Severance Plan”); and
     WHEREAS, the Advisor has been granted options to purchase Common Stock of
the Company pursuant to the terms and conditions of the Company’s 1995 Stock
Incentive Plan, as amended from time to time, and the option agreements entered
into between the Advisor and the Company thereunder. Except as otherwise set
forth in Section 3 below, none of the provisions of this Agreement are intended
to affect the terms or conditions of such options.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants herein contained, the Company and the Executive agree
as follows:

1.   Termination of Participation in Severance Plan; Continuation of At Will
Employment. The Advisor’s participation in the Severance Plan is hereby
terminated as of the date hereof. From and after the date hereof, the Advisor’s
employment with the Company will continue to be on at-will basis, meaning that
either the Advisor or the Company may terminate the employment relationship at
any time for any reason or for no reason, and without further obligation or
liability, except as set forth in this Agreement.   2.   Term of Agreement. This
Agreement shall commence on the date hereof and shall continue in effect so long
as the Advisor is employed as Senior Advisor to the Chief Executive Officer of
the Company; provided, however, if any of the events set forth in Section 3 of
this Agreement shall have occurred, the term shall be extended through the date
that any and all benefits due to the Advisor under this Agreement have been paid
in full and all obligations of the Company to the Advisor under this Agreement
have been performed; provided, further, that this Agreement shall continue in
full force and effect thereafter with respect to Sections 3(c) for so long as
specified therein.

 



--------------------------------------------------------------------------------



 



3.   Severance Benefits. Subject to the Advisor’s executing and, if applicable,
not revoking, a release of claims satisfactory to the Company substantially in
the form attached hereto as Exhibit A (the “Release of Claims”), in the event
the Advisor’s employment is terminated (i) by the Company other than for Cause
(as such term is defined in the Severance Plan) or other than as a result of the
Advisor’s death or Disability (as such term is defined in the Severance Plan) or
(ii) by Advisor for Good Reason (as such term is defined in the Severance Plan),
Advisor shall be entitled to the following benefits (the “Severance Benefits”):

  (a)   Severance Benefits Prior to July 1, 2007. If any such termination occurs
prior to July 1, 2007, in lieu of any other severance payment pursuant to any
other plan or agreement of the Company or any subsidiary thereof to which the
Advisor is otherwise entitled (including, but not limited to any severance
plan), the Advisor shall be entitled to (i) his then annual base salary as in
effect immediately prior to the date of termination (the “Termination Date”),
which amount shall be payable in a lumpsum or in twelve monthly installments (in
each case at the sole discretion of the Board of Directors of the Company (the
“Board”) or the compensation committee thereof (the “Compensation Committee”))
commencing within 10 business days following the effective date of the Release
of Claims; (ii) his share of the bonus otherwise payable under the Company’s
Amended and Restated Executive Officer Performance Bonus Plan (determined as set
forth below) had he remained in the employ of the Company through the date on
which bonuses are paid by the Company with respect to the year in which the
Termination Date occurs, which amount shall be payable within 5 days following
the determination of the amount of the payment as described below; and
(iii) acceleration of vesting of that portion of his options to purchase common
stock of the Company that are outstanding as of the Termination Date, if any,
that would have become vested during the nine-month period immediately following
the Termination Date had he remained continuously employed by the Company during
such period.         For the purposes of this Section 3(a), the amount of the
bonus payable to the Advisor, if any, shall be determined in good faith by the
Board or the Compensation Committee, whose determination shall be final and
binding on the Advisor, within 15 days following the end of the month in which
the Termination Date occurs. The amount of the bonus payable shall be determined
(x) if applicable, on the basis of the Company’s earnings per share results
through the end of the calendar month in which the Termination Date occurs (as
determined by the Company’s senior financial officer), as measured against the
portion of any Company earnings per share target which had been established by
the Board or Compensation Committee as the basis for payment of all or any
portion of such bonus which is related to such time period, and (y) if
applicable, on the basis of the Advisor’s individual performance through the
Termination Date as measured against his performance targets established by the
Company for

2



--------------------------------------------------------------------------------



 



      such time period, each as pro-rated for the period through the end of the
calendar month in which the Termination Date occurs.             (b)   Severance
Benefits On or After July 1, 2007. If any such termination occurs on or after
July 1, 2007, in lieu of any other severance payment pursuant to any other plan
or agreement of the Company or any subsidiary thereof to which the Advisor is
otherwise entitled (including, but not limited to any severance plan), the
Advisor shall be entitled only to the benefits set forth in subsections (a)(ii)
and (iii) above.     (c)   Option Exercise Period. If any such termination
occurs (whether on or after July 1, 2007), the Advisor shall continue to be
entitled to exercise his stock options to the extent vested on the Termination
Date (including any stock options the vesting of which is accelerated pursuant
to subsections (a) or (b) above) for a period of two years from the Termination
Date.

     The Advisor shall not be entitled to the Severance Benefits set forth in
this Section 3 if (i) the Advisor’s employment is terminated by the Company for
Cause or as a result of the Advisor’s death or Disability or (ii) the Advisor
terminates his employment with the Company other than for Good Reason.

4.   Additional Benefits. The benefits provided to the Advisor under this
Agreement are intended to be in addition to and supplement any benefits to which
the Advisor may otherwise be entitled to receive (other than pursuant to the
Severance Plan) under any retirement, pension, profit sharing, stock option,
stock incentive or similar compensation plan provided by the Company to its
officers.   5.   No Mitigation. The Advisor shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise.   6.   Confidentiality. The Advisor acknowledges that
in his employment with the Company he will occupy a position of trust and
confidence. The Advisor shall not, except as may be required in the normal
course of business to perform his duties of employment by the Company or as
required by applicable law, without limitation in time or until such information
shall have become public other than by the Advisor’s unauthorized disclosure,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company, its subsidiaries or affiliates. “Confidential
Information” shall mean information about the Company, its subsidiaries and
affiliates, and their respective clients and customers that is not disclosed by
the Company for financial reporting purposes and that was learned by the Advisor
in the course of his employment by the Company, its subsidiaries or affiliates,
including (without limitation) any proprietary knowledge, trade secrets, data,
formulae, information and client and customer lists and all papers, resumes, and
records (including computer records) of the documents containing such
Confidential Information. The Advisor

3



--------------------------------------------------------------------------------



 



    acknowledges that such Confidential Information is specialized, unique in
nature and of great value to the Company, its subsidiaries and affiliates, and
that such information gives the Company a competitive advantage. The Advisor
agrees to (i) deliver or return to the Company, at the Company’s request at any
time or upon termination of his employment or as soon thereafter as possible,
(A) all documents, computer tapes and disks, records, lists, data, drawings,
prints, notes and written information (and all copies thereof) furnished by the
Company, its subsidiaries and affiliates, or prepared by the Advisor during the
term of his employment by the Company, its subsidiaries or affiliates, and (B)
all notebooks and other data relating to research or experiments or other work
conducted by the Advisor in the scope of employment or any inventions made,
created, authored, conceived, or reduced to practice by the Advisor, either
alone or jointly with others, and (ii) make full disclosure relating to any
inventions.         7.   Successors. Any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company shall assume all
obligations of the Company under this Agreement and all rights of the Company
under this Agreement shall inure to such successor, in the same manner and to
the same extent that the Company would be required to perform and be entitled to
the benefits of this Agreement if no such succession had taken place.   8.  
Notices. All notices and other communications under this Agreement shall be in
writing and delivered to the addresses set forth below and shall be effective
when delivered, if hand delivered; three (3) days after mailing by first class
mail, certified or registered with return receipt requested; and 24 hours after
transmission of a fax :

     If to Company:   Oakley, Inc.
One Icon
Foothill Ranch, California 92610
Attention: Chief Executive Officer        If to the Advisor:   R. Link Newcomb
10402 Boca Canyon Drive
Santa Ana, California 92705

    Either party may change such party’s address for notices by notice duly
given pursuant hereto.   9.   Arbitration. The Company and the Advisor agree
that any dispute arising as to the parties’ rights and obligations hereunder
shall, at the election and upon written demand of either party, be submitted to
arbitration before a single neutral arbitrator in the county and state in which
the Advisor is working for the Company at the time such dispute arises and will
be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, which Rules shall
be modified by the arbitrator to the

4



--------------------------------------------------------------------------------



 



    extent necessary to comply with applicable law. The arbitrator shall not
have authority to add to, modify, change or disregard any lawful terms of this
Agreement or to issue an award that is contrary to applicable law. The decision
of the arbitrator shall be final and binding and enforceable in any court of
competent jurisdiction. The parties further agree, notwithstanding the
foregoing, that (i) the provisions of the California Arbitration Act, including
Sections 1281.8 and 1283.05 of the California Code of Civil Procedure, will
apply to any arbitration hereunder; (ii) the Company shall pay any costs and
expenses that the Advisor would not otherwise have incurred if the dispute had
been adjudicated in a court of law, rather than through arbitration, provided,
however, that if either party prevails on a statutory claim that affords the
prevailing party an award of attorney’s fees, the arbitrator may award
reasonable attorney’s fees to the prevailing party, consistent with applicable
law; and (iii) any hearing must be transcribed by a court reporter and any
decision of the arbitrator must be set forth in writing, consistent with the
applicable state or federal law and supported by essential findings of fact and
conclusion of law. The provisions of this Section 9 shall survive the
termination or revocation of this Agreement.         10.   Indemnification.
Notwithstanding anything herein to the contrary, nothing in this Agreement or
the Release of Claims is intended to modify or terminate the Company’s
obligations under the Indemnification Agreement, dated February 7, 2003, between
the Advisor and the Company, or any amendment thereto or replacement therefore
entered into after the date hereof.   11.   Miscellaneous.

  (a)   Withholding; Section 409A. The Severance Benefits shall be less all
applicable federal, state and local taxes and other normal payroll withholdings.
In the event the Advisor is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
the payment of all or any portion of the Severance Benefits shall be delayed in
accordance with the provisions of such section to the extent necessary or
appropriate to avoid adverse tax consequences under Section 409A of the Code.  
  (b)   Modification and Waiver. Except as otherwise specifically provided in
this Agreement, no provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by both the Company and the Advisor. No waiver at any time by either
party to this Agreement of any breach by the other party hereto of, or failure
to comply with, any provision hereof shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or similar time.
    (c)   Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement;

5



--------------------------------------------------------------------------------



 



      provided, however, the benefits provided to the Advisor under this
Agreement are intended to be in addition to and supplement any benefits to which
the Advisor may otherwise be entitled to receive (other than pursuant to the
Severance Plan) under any retirement, pension, profit sharing, stock option,
stock incentive or similar compensation plan provided by the Company to its
officers.             (d)   Governing Law. This Agreement and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
California.     (e)   Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Advisor has executed this Agreement, as of
the day and date first above written.

          ADVISOR   OAKLEY, INC.
 
             
 
  By:    
 
       
 
  Its:    
 
       

6



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL AND SPECIAL RELEASE
     This General and Special Release (“Release”) is entered into as of this
[___] day of [___], 200[_] by and between OAKLEY, INC., a Washington corporation
(the “Company”) and Link Newcomb, an employee of the Company (“Advisor”)
(collectively, the “Parties”).
     WHEREAS, Advisor and the Company are parties to a severance agreement dated
as of [date], governing the terms and conditions applicable upon termination of
Advisor’s employment with the Company (the “Severance Agreement”);
     WHEREAS, pursuant to the terms of the Severance Agreement, the Company has
agreed to pay Advisor certain severance benefits under the terms and conditions
specified therein, provided that Advisor has executed [, and not revoked,] a
general and special release of claims in favor of the Company;
WHEREAS, Advisor’s employment with the Company is being terminated effective
[Date];
     WHEREAS, the Parties wish to terminate their relationship amicably and to
resolve, fully and finally, all actual and potential claims and disputes
relating to Advisor’s employment with and termination from the Company and all
other relationships between Advisor and the Company, up to and including the
date of execution of this Release.
     THEREFORE, in consideration of these Recitals and the promises and mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, the Parties,
intending to be legally bound, agree as follows:
AGREEMENT
1.      TERMINATION OF EMPLOYMENT. Advisor’s employment with the Company shall
terminate on [Date] (the “Termination Date”).
2.      SEVERANCE BENEFITS.
     a. Pursuant to the terms of the Severance Agreement, and in consideration
of Advisor’s release of claims and the other covenants and agreements contained
herein and therein, and provided that Advisor has signed this Release and
delivered it to the Company, [and has not exercised any revocation rights as
provided in Paragraph 6 below,] the Company shall pay the Severance Payment (as
that term is defined in the Severance Agreement) and benefits specified in
Paragraph 3 of the Severance Agreement (the “Severance”) to Advisor in the time
and manner provided therein.

 



--------------------------------------------------------------------------------



 



     b. Advisor acknowledges and agrees that the Severance constitutes
consideration beyond that which, but for the mutual covenants set forth in this
Release and the covenants contained in the Severance Agreement, the Company
otherwise would not be obligated to provide, nor would Advisor otherwise be
entitled to receive.
3.      EFFECTIVE DATE. Provided that it has not been revoked pursuant to
Paragraph 6 hereof, this Release will become effective on the eighth (8th) day
after the date of its execution by Advisor (the “Effective Date”). [NOTE: This
paragraph should be removed for any employee who is under 40 at the time of
entering into the Release.]
4.      EFFECT OF REVOCATION. Advisor acknowledges and agrees that, in the event
that Advisor revokes this Release pursuant to Paragraph 6 hereof, Advisor shall
have no right to receive the Severance. [NOTE: This paragraph should be removed
for any employee who is under 40 at the time of entering into the Release.]
5.      GENERAL AND SPECIAL RELEASE.
     a. In consideration of the Severance and the Company’s other covenants
contained herein and in the Severance Agreement, Advisor hereby forever releases
and discharges the Company and its parent, subsidiary, related and/or affiliated
companies (“Affiliates”) and each of its and their past and present officers,
directors, managers, employees, agents, attorneys, and each of its and their
respective successors and assigns (the “[Company ]Released Parties”) from any
and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that Advisor had, now has, or may hereafter claim to have against
the [Company ]Released Parties, arising out of or relating in any way to
Advisor’s hiring by, employment with, or separation from the Company, from the
beginning of time through the date Advisor executes this Release, other than any
claim for the failure of the Company to provide to Advisor any vested benefits
or right under any of its “employee benefit plans” or arrangements (if any) in
which Advisor is vested (the “Released Claims”). This release specifically
extends to, without limitation, claims for wrongful termination, impairment of
ability to compete in the open labor market, breach of an express or implied
contract, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, fraud, misrepresentation, defamation, slander, infliction of
emotional distress, disability, loss of future earnings, and claims under the
California Constitution, the United States Constitution, and applicable state
and federal statutes and regulations, including, but not limited to, the Civil
Rights Act of 1964, the Fair Labor Standards Act, the National Labor Relations
Act, the Labor-Management Relations Act, the Worker Retraining and Notification
Act of 1988, the Rehabilitation Act of 1973, as amended, the Americans With
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974,
the Age Discrimination in Employment Act of 1967, the California Fair Employment
and Housing Act, and the California Labor Code (all as amended from time to
time).
     b. The Company hereby forever releases and discharges Advisor and his
agents, successors, heirs and beneficiaries (the “Advisor Released Parties”)
from any

8



--------------------------------------------------------------------------------



 



and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, that the Company had, now has, or may hereafter claim to have
against the Advisor Released Parties, arising out of or relating in any way to
Advisor’s hiring by, employment with, or separation from the Company, from the
beginning of time through the date Advisor executes this Release.
Notwithstanding the foregoing, nothing contained herein shall release Advisor
from any claim relating to the breach by Advisor of any confidentiality
agreements with or similar obligations to the Company.
     c. Each of Advisor and the Company acknowledges and agrees that it is his
or its intention to forever bar every claim described in Paragraphs 5(a) and
(b) herein, whether known or unknown to the Parties at this time or discovered
later. The Parties understand and acknowledge that there are laws which may
invalidate releases of claims which are unknown to the releasing party. Each of
the Parties hereby expressly waives any protection to which he or it may
otherwise be entitled hereunder by virtue of any such law. In particular, and
not by way of limitation, each of the Parties represents and acknowledges that
he or it is familiar with Section 1542 of the California Civil Code, which
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     Each of the Parties hereby waives and relinquishes any rights and/or
benefits which he or it has or may have under California Civil Code Section 1542
or any similar applicable law of any state.
     d. Advisor hereby represents that no claim, complaint, charge or other
action of any kind on Advisor’s behalf is pending against any of the Company
Released Parties. Advisor further represents and hereby agrees that Advisor
shall not institute a claim, complaint, charge or other action of any kind with
any governmental agency or court against any of the Company Released Parties
concerning any of the Released Claims. Advisor further agrees not to aid or
assist any other person in pursuing any claim, charge or action against the
Company Released Parties unless compelled to do so by law or court order.
Notwithstanding the foregoing, nothing herein prohibits Advisor from filing a
charge or complaint with the Equal Employment Opportunity Commission (“EEOC”) or
any other civil rights agency or from participating in any investigation or
proceeding of the EEOC. However, Advisor waives the right to any damages
pursuant to such claims. If Advisor is identified in any class action related in
any way to matters released or waived in this Paragraph 5, Advisor agrees to
permanently opt out of the class at the first available opportunity.
     e. Notwithstanding anything herein to the contrary, nothing in this Release
is intended to modify or terminate the Company’s obligations under the
Indemnification

9



--------------------------------------------------------------------------------



 



Agreement, dated February 7, 2003, between Advisor and the Company, or any
amendment thereto or replacement therefore entered into after the date hereof.
6.      REVIEW [AND REVOCATION] PERIOD. [Note: The following bracketed
provisions (2 sentences re: identifying reasons for termination and persons
affected) are to be included ONLY if employee is age 40 or over and is being
terminated as part of a group (as defined by ADEA regulations)]. [Advisor
acknowledges and agrees that this Release has been entered into by Advisor and
the Company in connection with [describe event necessitating termination and
identifying individuals affected thereby]. Advisor acknowledges that Advisor has
been informed in writing, as set forth on Attachment A hereto, of the job titles
and ages of all employees who are being offered similar severance benefits, as
well as the ages of all employees in the same job classification or category or
organizational unit who are not being terminated or offered similar severance
benefits.] Advisor acknowledges that the Company has advised Advisor that
Advisor may consult with an attorney of Advisor’s own choosing (and at Advisor’s
expense) prior to signing this Release and that Advisor has been given [at least
twenty-one (21)/forty-five (45)] days during which to consider the provisions of
this Release, although Advisor may sign and return it sooner. [The following
bracketed language is to be included if Advisor is 40 or over at time Release is
presented. If termination is part of a group, the applicable review period is
45 days; if termination is solo, the applicable review period is 21 days. If
Advisor is under 40, Advisor may have a review period that is less than 21 days,
without a right to revoke.] [To the extent that Advisor takes less than
[twenty-one (21)/forty-five (45)] days to consider this Release before signing
it, Advisor acknowledges and agrees that Advisor has had sufficient time to
consider this Release with an attorney and that Advisor expressly, voluntarily
and knowingly waives any additional time. Advisor further acknowledges that
Advisor has been advised by the Company that after executing this Release,
Advisor will have seven (7) days to revoke this Release, and that this Release
shall not become effective or enforceable until such seven (7)-day revocation
period has expired. Advisor acknowledges and agrees that if Advisor wishes to
revoke this Release, Advisor must do so in writing, and that such revocation
must be signed by Advisor and received by [a specific person] at [the Company]
no later than 5:00 p.m. Pacific Standard Time on the seventh (7th) day after
Advisor has executed this Release. Advisor acknowledges and agrees that, in the
event that Advisor revokes this Release, Advisor will have no right to receive
any benefits hereunder, including the Severance.] Advisor represents that
Advisor has read this Release and understands its terms and enters into this
Release freely, voluntarily, and without coercion.
7.      NO DISPARAGEMENT. Advisor agrees not to make any oral or written
statements that are disparaging of the Company or any of the Released Parties,
or each of their respective present or former officers, directors, agents,
employees, successors or assigns.
8.      CONFIDENTIALITY. Advisor hereby acknowledges the covenant contained in
Paragraph 7 of the Severance Agreement, which is incorporated herein, and
reaffirms

10



--------------------------------------------------------------------------------



 



his commitment, as set forth therein, not to disclose to others or use, whether
directly or indirectly, any Confidential Information regarding the Company, its
subsidiaries or affiliates.
9.      NON-INTERFERENCE. For a period of twelve (12) months following the
Termination Date, Advisor shall not, whether for Advisor’s benefit or the
benefit of any other person or entity, directly or indirectly (a) solicit or
recruit, or attempt to solicit or recruit, any person known to Advisor to be (or
to have been within the then immediately-preceding six (6) month period) an
employee of or consultant to the Company for any purpose or (b) induce or
encourage any such employee or consultant to terminate his, her or its
employment or consulting relationship with the Company.
10.     NON-SOLICITATION. For a period of twelve (12) months following the
Termination Date, Advisor shall not, directly or indirectly, solicit, induce, or
attempt to solicit or induce any person or entity known to Advisor to be (or to
have been within the then immediately-preceding six (6) month period) a
customer, client, vendor, supplier or consultant of the Company (a “Customer”)
to (a) terminate his, her or its relationship with the Company for any purpose
or (b) decrease the amount of business that any such Customer conducts with the
Company.
11.     COOPERATION IN LITIGATION. At the Company’s request, Advisor shall use
his good faith efforts to cooperate with the Company, its Affiliates, and each
of its and their respective attorneys or other legal representatives
(“Attorneys”) in connection with any claim, litigation, or judicial or arbitral
proceeding which is now pending or may hereinafter be brought against the
Released Parties by any third party. Advisor’s duty of cooperation shall
include, but not be limited to, (a) meeting with the Company’s and/or its
Affiliates’ Attorneys by telephone or in person at mutually convenient times and
places in order to state truthfully Advisor’s knowledge of matters at issue and
recollection of events; (b) appearing at the Company’s, its Affiliates’ and/or
their Attorneys’ request (and, to the extent possible, at a time convenient to
Advisor that does not conflict with the needs or requirements of Advisor’s
then-current employer) as a witness at depositions or trials, without necessity
of a subpoena, in order to state truthfully Advisor’s knowledge of matters at
issue; and (c) signing at the Company’s, its Affiliates’ and/or their Attorneys’
request declarations or affidavits that truthfully state matters of which
Advisor has knowledge. The Company shall reimburse Advisor for the reasonable
expenses incurred by him in the course of his cooperation hereunder. The
obligations set forth in this Paragraph 11 shall survive any termination or
revocation of this Release.
12.     NON-ADMISSION OF LIABILITY. Nothing in this Release shall be construed
as an admission of liability by Advisor or the Released Parties; rather, Advisor
and the Released Parties are resolving all matters arising out of the
employer-employee relationship between Advisor and the Company and all other
relationships between Advisor and the Released Parties.
13.     BINDING EFFECT. This Release shall be binding upon the Parties and their
respective heirs, administrators, representatives, executors, successors and
assigns, and

11



--------------------------------------------------------------------------------



 



shall inure to the benefit of the Parties and their respective heirs,
administrators, representatives, executors, successors and assigns.
14.     GOVERNING LAW. This Release shall be governed by and construed and
enforced in accordance with the laws of the State of California applicable to
agreements negotiated, entered into and wholly to be performed therein.
15.     SEVERABILITY. Each of the respective rights and obligations of the
parties hereunder shall be deemed independent and may be enforced independently
irrespective of any of the other rights and obligations set forth herein. In the
event any provision of this Release should be held to be contrary to, or invalid
under the law of’, any country, state or other jurisdiction, such illegality or
invalidity shall not affect in any way any other provisions hereof’, all of
which shall continue, nevertheless, in full force and effect; any provision
which is held to be illegal or invalid in any country, state or other
jurisdiction shall, nevertheless, remain in full force and effect in any
country, state or jurisdiction in which such provision is legal and valid.
16.     COUNTERPARTS. This Release may be signed in counterparts and each
counterpart shall be deemed to be an original but together all such counterparts
shall be deemed a single agreement.
17.     ENTIRE AGREEMENT; MODIFICATION. This Release constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
may not be modified without the express written consent of both Parties. This
Release supersedes all prior written and/or oral and all contemporaneous oral
agreements, understandings and negotiations regarding its subject matter. This
Release may not be modified or canceled in any manner except by a writing signed
by both Parties.
18.     ACCEPTANCE. Advisor may confirm his acceptance of the terms and
conditions of this Release by signing and returning two (2) original copies of
this Release to [name & title], [address], no later than 5:00 p.m. Pacific
Standard Time on [DATE AT LEAST 21/45 DAYS AFTER ADVISOR IS GIVEN THE AGREEMENT
IF EMPLOYEE IS 40 OR OVER — Modify according to whether Employee is 40 or over
and part of a group termination]. The Company’s offer as contained in this
Release will expire at such time.
ADVISOR ACKNOWLEDGES AND REPRESENTS THAT ADVISOR HAS FULLY AND CAREFULLY READ
THIS RELEASE PRIOR TO SIGNING IT AND UNDERSTANDS ITS TERMS. ADVISOR FURTHER
ACKNOWLEDGES AND AGREES THAT ADVISOR HAS BEEN, OR HAS HAD THE OPPORTUNITY TO BE,
ADVISED BY INDEPENDENT LEGAL COUNSEL OF ADVISOR’S OWN CHOICE AS TO THE LEGAL
EFFECT AND MEANING OF EACH OF THE TERMS AND CONDITIONS OF THIS RELEASE, AND IS
ENTERING INTO THIS RELEASE FREELY AND VOLUNTARILY AND NOT IN

12



--------------------------------------------------------------------------------



 



RELIANCE ON ANY PROMISES OR REPRESENTATIONS OTHER THAN AS SET FORTH IN THIS
RELEASE.
     IN WITNESS WHEREOF, the Parties have executed this Release as of the day
and year set forth above.
ACCEPTED AND AGREED:

          [Advisor’s Name]   OAKLEY, INC. (“Advisor”)   (“Company”)
 
       
 
             
[Advisor’s Name]
  By:    
 
       
 
  Its:    
 
       
 
       
Date:
  Date:    

13